Citation Nr: 0827833	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-22 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to April 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

During the course of this appeal, the veteran raised claims 
seeking service connection for myopia, right shoulder and 
back disorders.  He also filed a claim seeking an increased 
disability rating for his service-connected grand mal 
epilepsy with headaches.  These issues have not been 
developed for appellate consideration and are referred to the 
RO for appropriate action.


FINDING OF FACT

Resolving all reasonable doubt in favor of the veteran, the 
evidence of record establishes that he has PTSD, which has 
been attributed to his combat-related experiences while he 
was serving in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred during military service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran asserts on appeal that service connection is 
warranted for PTSD because it was caused by his traumatic 
combat experiences while in Vietnam.  Specifically, in 
September 1993, he reported that his unit was attacked by 
enemy forces sometime around June 1968.  He indicated that 
nine members of his unit were killed, and further indicated 
that he could remember the following names: Specialist 
"A."; Sgt. "Y."; and "H.".

On his substantive appeal form, filed in June 2006, the 
veteran indicated that during his Vietnam service he was 
based in Hue/Phu Bi at Camp Eagle, and that this base was 
attacked many times by the enemy.  In an earlier statement, 
dated in November 2004, he reported that these attacks 
consisted of incoming rocket, mortar and sniper fire, which 
threatened his life on many occasions. 

Historically, the veteran served on active duty from February 
1967 to July 1969.  The veteran's service personnel records 
give no evidence of participation in combat.  No decorations, 
medals, badges, or commendations confirming the veteran's 
participation in combat were indicated.  

The Board notes, however, that the veteran's service 
personnel records reflect that he served in the Republic of 
Vietnam from December 1967 to July 1969.  During this period 
of time, his inservice specialty was listed as a cook, and he 
was assigned to Battery B, 1st Battalion, 321st Artillery, 
which was later redesignated to the 101st Airborne Calvary 
Division.  The records further noted his participation in the 
following campaigns: Tet Counteroffensive; Tet 69 - 
Counteroffensive; and Vietnam Counteroffensive Phases III, 
IV, V, VI.  His report of separation, Form DD 214, indicated 
that he was the recipient of the Vietnam Service Medal, 
Vietnam Campaign Medal with Device, Parachutist Badge, Bronze 
Star Medal, and Army Commendation Medal.

In response to the RO's request to verify the veteran's 
alleged stressor, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) noted that it had 
reviewed the morning reports for the units to which the 
veteran was assigned during service and found that P.F.C. 
"A" of Battery B, 1st Battalion, 321st Artillery was killed 
by small arms fire on March 21, 1968.  It also noted that 
S.P.4 "Y." of the 101st Airborne Division was wounded by 
small arms fire on March 21, 1968.  Finally, it noted that 
seven other soldiers from the 101st Airborne Division were 
killed, including five from a mortar attack, one from a 
hostile grenade, and one from small arms fire while on ambush 
patrol.

Under these circumstances, and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
evidence includes credible supporting evidence that he was 
exposed to a combat-related stressor in early 1968.  In 
making this determination, the Board points out that the 
veteran has provided details concerning an incident occurring 
over thirty-five years ago.  Moreover, while all of the 
details of the veteran's claimed inservice stressor do not 
precisely mirror the findings from USASCRUR, there are enough 
similarities to conclude that they are discussing the same 
event.  Accordingly, the Board finds that the veteran's 
claimed inservice combat stressor is verified.  

The remaining issue to be addressed in this case is whether 
the veteran has been diagnosed with PTSD, which is linked to 
his combat stressors.

A private physician treatment report, dated in June 2003, 
noted that the veteran was exposed to multiple deaths while 
in Vietnam.  The report concluded with diagnoses of PTSD and 
chronic major depression.

A VA treatment report, dated in March 2004, noted the 
veteran's inservice stressor consisting of his unit being 
over-run by the enemy one morning.  The report indicated that 
seven soldiers were killed during the early minutes of 
combat, prior to his unit being able to regroup.  The report 
concluded, in part, with a diagnosis of PTSD.

In April 2005, a VA examination for PTSD was conducted.  The 
report noted the veteran's inservice stressor occurring 
sometime around July 1968, and during which his unit was 
briefly over run and soldiers were killed.  The report 
concluded with a diagnosis of PTSD.

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran has PTSD that 
is related to his traumatic combat experience in service.  
Accordingly, the Board resolves reasonable doubt in the 
veteran's favor and finds that the evidence supports a grant 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).           


ORDER

Service connection for PTSD is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


